Citation Nr: 9931110	
Decision Date: 10/30/99    Archive Date: 11/04/99

DOCKET NO.  98-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for ankylosing 
spondylitis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for defective vision.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nasal disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a penile disorder.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a rectal disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  A March 1997 BVA decision denied reopening the claims for 
service connection for hearing loss, for a back disorder, and 
for an acquired psychiatric disorder, on the basis that new 
and material evidence had not been presented; that decision 
also denied service connection for defective vision, for a 
nasal condition, for a penile disorder, and for a rectal 
disorder.

2.  The evidence associated with the claims file subsequent 
to the March 1997 BVA decision is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issues presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for hearing loss, for a 
back disorder, for an acquired psychiatric disorder, for 
defective vision, for a nasal condition, for a penile 
disorder, and for a rectal disorder.

3.  The veteran does not currently have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The March 1997 BVA decision, denying the claim to reopen 
a claim for service connection for hearing loss, for a back 
disorder, for an acquired psychiatric disorder, for defective 
vision, for a nasal condition, for a penile disorder, and for 
a rectal disorder, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 1991). 

2.  Evidence associated with the veteran's claims file 
subsequent to the March 1997 BVA decision is not new and 
material, and the veteran's claims for service connection for 
hearing loss, for a back disorder, for an acquired 
psychiatric disorder, for defective vision, for a nasal 
condition, for a penile disorder, and for a rectal disorder, 
are not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The schedular criteria for a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in December 
1998, the veteran appeared at a hearing before the 
undersigned Member of the Board.  At that hearing, the 
veteran presented additional evidence in support of his 
appeal, along with a waiver of RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304(c).  In April 1999, 
additional VA medical records were associated with the 
veteran's claims file in support of his appeal, reflecting 
treatment from approximately September 1995 to December 1998, 
but the veteran has not proffered a waiver of RO 
consideration of those records.  Nevertheless, the Board has 
reviewed those records and finds that it would not prejudice 
the veteran to proceed with appellate review.  In that 
regard, the Board notes that this appeal involves issues of 
new and material evidence for service connection.  A review 
of the case reveals that each of the issues on appeal has 
previously been denied on the basis that there is no medical 
nexus evidence of record that links any current disorder to 
an incident of the veteran's military service.  The Board 
finds that the additional medical records, received in April 
1999, are also devoid of such evidence.  In fact, for the 
most part, the records address disorders that are not 
currently on appeal, or they merely reflect current treatment 
of a disorder on appeal, which is not enough to reopen the 
claims for service connection, as is described in more detail 
below.  As such, the Board will proceed with this appeal.  

I.  New and Material Evidence

A review of this case reveals that the veteran's claims for 
service connection for hearing loss, for ankylosing 
spondylitis (a back disorder), for an acquired psychiatric 
disorder, for defective vision, for a nasal condition, for a 
penile disorder, and for a rectal disorder, were all denied 
in a prior March 1997 BVA decision.  In that decision, the 
Board determined that new and material evidence had not been 
presented to reopen claims for service connection for hearing 
loss, a back disorder, and for an acquired psychiatric 
disorder.  The Board also determined that the veteran had not 
submitted well grounded claims for service connection for 
defective vision, for a nasal condition, for a penile 
disorder, and for a rectal disorder.  That BVA decision, like 
all BVA decisions, is a final decision.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991).  In May 1997, the veteran 
submitted a claim to reopen his claims for service 
connection.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  New and 
material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  If the claim is well grounded, the Board must 
proceed to evaluate the merits of the claim, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
satisfied.  However, "a reopened claim is not necessarily a 
well grounded claim and, absent a well grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. 203, 206 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received  to reopen the 
veteran's claims for service connection, and the appeal is 
denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).

The March 1997 BVA decision denied reopening the claims for 
service connection for hearing loss, for a back disorder, and 
for an acquired psychiatric disorder on the basis that there 
was no competent medical evidence of record of a nexus, or 
link, between any current disorder and an incident of the 
veteran's military service.  Similarly, the Board denied the 
veteran's claims for service connection for defective vision, 
for a nasal condition, for a penile disorder, and for a 
rectal disorder as not well grounded due to a lack of medical 
nexus evidence.  See Epps v. Gober, 126 F. 3d 1464, 1468 
(1997) (to establish that a claim for service connection is 
well grounded, a veteran must demonstrate "medical evidence 
of a current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury").  The Board finds that the 
record is still devoid of medical nexus evidence, and as 
such, the veteran's appeal must be denied.

Reviewing the history of appeal, the Board notes that the 
veteran's claims for service connection for a back disorder 
and for an acquired psychiatric disorder were previously 
denied in a February 1985 BVA decision.  See 38 U.S.C.A. 
§ 7104(b).  As to the veteran's claim for service connection 
for hearing loss, that claim was denied by the RO in an April 
1983 rating decision.  The veteran did not file a timely 
appeal as to that decision, and it became final.  See 
38 U.S.C.A. § 7105(a), (c).  Subsequently, in a March 1990 
rating decision, the RO denied reopening the claims for 
service connection for a back disorder, for an acquired 
psychiatric disorder, and for hearing loss.  

As for the claims for service connection for defective 
vision, a nasal condition, a penile disorder, and a rectal 
disorder, to include as secondary to DDT exposure, the 
veteran filed a claim for those disorders in March 1990.  The 
BVA remanded those issues on several occasions for further 
development before they were finally denied in the March 1997 
BVA decision.  As noted earlier in this decision, the basis 
for all the prior denials of service connection for the 
claims on appeal was a lack of competent medical evidence of 
a nexus between the claimed disorders and the veteran's 
military service.  See Epps, supra.
 
At the time of the March 1997 BVA decision, the record 
reflected current diagnoses of the claimed disorders.  For 
example, in a November 1994 VA examination, the veteran was 
diagnosed with bilateral symmetrical mild-severe 
sensorineural hearing loss, with good aided speech 
discrimination.  In an October 1996 VA medical opinion, the 
Chief of the Rheumatology Section of the VA medical center in 
Palo Alto opined that there was evidence that the veteran had 
ankylosing spondylitis, which was an inflammatory condition 
involving the spine.  In regard to the claim for service 
connection for an acquired psychiatric disorder, in an April 
1972 VA examination report, there is diagnosis of anxiety 
reaction, and in an August 1987 private medical statement 
from Dr. Levinson, it was noted that he had examined the 
veteran for complaints of "obsession/compulsion" behavior, 
and treated him for various phobias.  In regard to the 
remaining disorders, in VA examinations dated in June and 
July, 1994, the veteran was diagnosed with a refractive error 
of the eyes, a deviated septum, prostatitis, and rectal 
leakage.  

Thus, in light of the foregoing medical evidence of record, 
the veteran had medical evidence of the claimed disorders at 
the time of the March 1997 BVA denial; however, there was no 
competent evidence of a nexus, or link, between any of the 
claimed disorders and the veteran's military service, to 
include exposure to DDT.  In regard to the claimed 
relationship to DDT, the Board notes that in a January 1995 
VA general medical examination, the examiner concluded "to a 
reasonable degree of medical certainty that there is no 
correlation between this veteran's exposure to DDT in 1946 
and his various complaints including neurosis, ankylosing 
spondylitis, sensory neural hearing loss, or decrease in 
vision/visual field changes."  Furthermore, in the October 
1996 VA medical opinion, the examiner concluded that there 
was no relationship between the veteran's ankylosing 
spondylitis and in-service exposure to DDT.  Moreover, in a 
January 1997 VA medical opinion, the examiner opined that 
there was no relationship between any current penile 
disorder, rectal disorder, and nasal disorder, and exposure 
to DDT.  

The evidence associated with the veteran's claims file 
following the March 1997 BVA decision consists of the 
following:  1) statements from the veteran; 2) Selected 
Service Classification records; 3)VA outpatient treatment 
records reflecting treatment from March 1996 to April 1996, 
containing a diagnosis of ankylosing spondylitis; 4) lay 
statements; 5) a copy of a page from a pesticide dictionary 
discussing DDT; 6) a June 1997 letter from the Ohio 
Department of Agriculture; 7) a June 1997 CT scan of the 
head; 8) an article on DDT from the Journal Gazette; 9) a 
page from the veteran's service medical records, dated in 
August 1946, referring to DDT; 10) a September 1997 MRI of 
the veteran's head; 11) journal information on pesticides; 
12) VA outpatient treatment records reflecting treatment from 
approximately September 1995 to December 1998, for conditions 
including the toenail, cervical spine, headaches, stomach 
pain, depression, obsessive compulsive disorder, and 
arthritis of the hip and back; and 13) the veteran's 
testimony from a hearing held in December 1998 before the 
undersigned Member of the Board.  

The Board has reviewed all the foregoing evidence, and finds 
that such evidence is either cumulative or redundant of 
evidence already of record, or does not bear directly and 
substantially upon the specific matter under consideration.  
See 38 C.F.R. § 3.156(a).  More specifically, the additional 
medical evidence merely confirms that the veteran has the 
disabilities at issue; it does not contain competent evidence 
that suggests a link between the veteran's current disorders 
and any incident of his military service, which was the 
precise basis for the earlier denials of his claims.  Rather, 
the additional evidence includes such information as general 
facts about DDT, and medical evidence of current disorders.  
Some information, such as the article from the Journal 
Gazette and the veteran's service medical record, are copies 
of evidence previously of record. 

As to the veteran's statements and testimony alleging a link 
between the claimed disorders and his military service, his 
assertions are not new as they are essentially duplicative of 
his statements which were of record at the time of the prior 
final denial of his claims for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Even if considered new, 
the veteran's statements are not material evidence since, as 
a layman, he has no competence to give a medical opinion on 
the diagnosis or etiology of a condition; as such, his 
statements on medical issues do not constitute material 
evidence to reopen his claims for service connection.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  The same analysis applies 
to the other lay statements of record.  Id.   

In conclusion, the Board finds that new and material evidence 
has not been presented to reopen claims for service 
connection for hearing loss, ankylosing spondylitis, an 
acquired psychiatric disorder, defective vision, a nasal 
condition, a penile disorder, and a rectal disorder, and as 
such, the veteran's appeal is denied.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. 
at 218-219.  As the Board is not reopening these claims, the 
Board need not reach the question of whether the claims are 
well grounded.

II.  TDIU

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is premised on the presence of at least one 
service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In the present case, the veteran does not currently have any 
service-connected disabilities.  As such, his claim for TDIU 
must be denied as a matter of law.  In other words, in the 
absence of at least one service-connected disability, there 
is simply no legal basis to award a TDIU, and the veteran's 
claim is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

New and material evidence has not been presented to reopen 
the claims for service connection for hearing loss, 
ankylosing spondylitis, an acquired psychiatric disorder, 
defective vision, a nasal condition, a penile disorder, and a 
rectal disorder, and the appeal as to those claims is denied.

A claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

